            Case 1:20-cv-10797-DLC Document 1 Filed 04/24/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

________________________________________________

GINA M. ALONGI, as she is ADMINISTRATOR,
INTERNATIONAL UNION OF OPERATING
ENGINEERS LOCAL 4 HEALTH AND WELFARE,
PENSION, ANNUITY AND SAVINGS FUNDS,
LABOR-MANAGEMENT COOPERATION TRUST, and
HOISTING AND PORTABLE ENGINEERS LOCAL 4
APPRENTICE AND TRAINING FUND; and
INTERNATIONAL UNION OF OPERATING
ENGINEERS NATIONAL TRAINING FUND,                                    C.A. No.
                 Plaintiffs,

                            vs.

NASDI, LLC, and ARTHUR M. DORE,
                  Defendants.
________________________________________________

                       VERIFIED COMPLAINT FOR DELINQUENT
                         FRINGE BENEFIT CONTRIBUTIONS

                                    NATURE OF ACTION

       1.      This is an action brought pursuant to §§502 and 515 of the Employee Retirement

Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132(a)(3) and (d)(1) and

1145 and §301 of the Labor Management Relations Act of 1974 (“LMRA”), as amended, 29

U.S.C. §185, by employee benefit plans to enforce the obligation to make contributions under the

terms of a collective bargaining agreement and the plans.

                                        JURISDICTION

       2.      The Court has exclusive jurisdiction of this action pursuant to §502(a), (e) and (f)

of ERISA, 29 U.S.C. §§1132(a), (e) and (f), and §301 of the LMRA, as amended, 29 U.S.C.

§185, without respect to the amount in controversy or the citizenship of the parties.
            Case 1:20-cv-10797-DLC Document 1 Filed 04/24/20 Page 2 of 8



                                            PARTIES

       3.      Plaintiff Gina M. Alongi is the Administrator of the International Union of

Operating Engineers Local 4 Health and Welfare Fund. The International Union of Operating

Engineers Local 4 Health and Welfare Fund is an “employee welfare benefit plan” within the

meaning of §3(3) of ERISA, 29 U.S.C. §1002(3). It provides health, dental and prescription

benefits and life insurance, accident insurance, and disability pay to participants. The Fund is

administered at 16 Trotter Drive, Medway, Massachusetts, within this judicial district.

       4.      Plaintiff Gina M. Alongi is the Administrator of the International Union of

Operating Engineers Local 4 Pension Fund. The International Union of Operating Engineers

Local 4 Pension Fund is an “employee pension benefit plan” within the meaning of §3(2)(A) of

ERISA, 29 U.S.C. §1002(2)(A). It provides participants with a defined pension benefit. The

Fund is administered at 16 Trotter Drive, Medway, Massachusetts, within this judicial district.

       5.      Plaintiff Gina M. Alongi is the Administrator of the International Union of

Operating Engineers Local 4 Annuity and Savings Fund. This Fund provides participant-

directed individual accounts including a 401(k). The International Union of Operating Engineers

Local 4 Annuity and Savings Fund is an “employee pension benefit plan” within the meaning of

§3(2)(A) of ERISA, 29 U.S.C. §1002(2)(A). The Fund is administered at 16 Trotter Drive,

Medway, Massachusetts, within this judicial district.

       6.      Plaintiff Gina M. Alongi is the Administrator of the Hoisting and Portable

Engineers Local 4 Apprenticeship and Training Fund. This Fund trains apprentices and journey

workers on the construction industry. The Hoisting and Portable Engineers Local 4 Apprentice

and Training Fund is an “employee welfare benefit plan” within the meaning of §3(1) of ERISA,




                                                 2
             Case 1:20-cv-10797-DLC Document 1 Filed 04/24/20 Page 3 of 8



29 U.S.C. §1002(1). The Fund is administered at One Engineers Way, Canton, Massachusetts,

within this judicial district.

        7.      Plaintiff Gina M. Alongi is the Administrator of the Joint Labor-Management

Cooperation Trust. This Trust is established pursuant to §302(c)(9) of the National Labor

Relations Act, as amended, 29 U.S.C. §186(c)(9). The Trust is administered at 16 Trotter Drive,

Medway, Massachusetts, within this judicial district.

        8.      Plaintiff International Union of Operating Engineers National Training Fund

trains apprentices and journey workers on the construction industry at a national level. The

National Training Fund is an “employee welfare benefit plan” within the meaning of §3(1) of

ERISA, 29 U.S.C. §1002(1). The Fund is administered at 1125 17th Street, NW

Washington, DC 20036.

        9.      The Health and Welfare, Pension, Annuity and Savings, and Apprenticeship and

Training Funds, as well as the National Training Fund, are multi-employer plans within the

meaning of §3(37) of ERISA, 29 U.S.C. §1002(37). They are hereinafter collectively referred to

as “the Funds.”

        10.     Defendant NASDI, LLC (“NASDI”) is a foreign limited liability company,

organized under the laws of the State of Delaware, with a principal place of business of 39

Olympia Avenue, Woburn, Massachusetts 01801. NASDI’s registered agent for service is

Incorp Services, Inc. at 44 School Street, Suite 505, Boston, Massachusetts 02108. NASDI is an

employer engaged in commerce within the meaning of §3(5) and (12) of ERISA, 29 U.S.C.

§1002(5) and (12) and within the meaning of §301 of the LMRA, 29 U.S.C. §185.

        11.     Defendant Arthur M. Dore is an individual who, upon information and belief, is

the manager of NASDI, with an address of 39 Olympia Avenue, Woburn, Massachusetts 01801.




                                                3
          Case 1:20-cv-10797-DLC Document 1 Filed 04/24/20 Page 4 of 8



Upon information and belief, Mr. Dore exercises control and discretion over the payroll of

NASDI, including any and all decisions regarding incurring and paying amounts due the Funds.

As such, Mr. Dore is a fiduciary to the Plaintiff Funds.

                            GENERAL ALLEGATIONS OF FACT

       12.     On or about June 10, 2009, Defendant NASDI agreed in writing to be bound to

the terms of the Restated Agreements and Declarations of Trust establishing Plaintiff Funds, to

the terms of collective bargaining agreements requiring contributions to Plaintiff Funds, and to

any successor agreements. A copy of Atlas’s signed agreement (“Standard Short Form

Agreement”) is attached hereto as Exhibit A.

       13.     Because of the Short Form Agreement, Defendant NASDI is a party to a

collective bargaining agreement with the International Union of Operating Engineers Local 4

that is effective for the period from June 1, 2018 through May 31, 2022, as well as any

predecessor agreements (“the CBA”). A copy of the June 1, 2018-May 31, 2022 CBA is

attached hereto as Exhibit B.

       14.     The CBA requires NASDI to make contributions to Plaintiff Funds for each

payroll hour for each person covered by the CBA and to pay interest on late payments at the rate

of one (1%) percent per month. Interest on late employee elective deferral payments to the

Annuity and Savings Fund are assessed in accordance with rules and regulations of the U.S.

Department of Labor.

       15.     Pursuant to the CBA, employers are also obligated to deduct from wages and

remit a negotiated percentage of the gross wage package for union dues. If employees so elect,

the employer is also obligated to deduct money from wages and pay to the Social Action

Committee (“SAC”). If employees so elect, the employer is also obligated to withhold an




                                                 4
            Case 1:20-cv-10797-DLC Document 1 Filed 04/24/20 Page 5 of 8



amount from the employees’ gross wages before any deduction for taxes for deposit in the

Annuity and Savings 401(k) plan.

       16.     Upon information and belief, Defendant NASDI has performed work under the

CBA but has failed to remit any of the contributions, dues and SAC deductions due for the work

months of January through March 2020, as well as 401(k) withholdings due for the work months

of February and March 2020. The amounts owed are unliquidated to date because the

Defendants have failed to submit remittance reports on which they are charged with delineating

payroll hours for each of their covered employees for the months at issue.

       17.     NASDI also owes interest on prior late payments totaling $632.75 to date.

       18.     A copy of this Complaint is being served upon the Secretary of Labor and the

Secretary of the Treasury by certified mail as required by §502(h) of ERISA, 29 U.S.C.

§1132(h).

        COUNT I - VIOLATION OF ERISA - DELINQUENT CONTRIBUTIONS


       19.     Plaintiffs incorporate by reference each and every allegation set forth in

paragraphs 1-18 supra.

       20.     The failure of Defendant NASDI to make contributions on behalf of all covered

employees as required by the terms of the trust agreements and the collective bargaining

agreements violates §515 of ERISA, 29 U.S.C. §1145.

       21.     Absent an order from this Court, Defendant NASDI will continue to refuse to pay

the monies it owes to the Funds, and the Funds and their participants will be irreparably

damaged.

      COUNT II - VIOLATION OF COLLECTIVE BARGAINING AGREEMENT




                                                 5
          Case 1:20-cv-10797-DLC Document 1 Filed 04/24/20 Page 6 of 8



       22.     Plaintiffs incorporate by reference each and every allegation set forth in

paragraphs 1-21 supra.

       23.     The failure of Defendant NASDI to make contributions on behalf of all covered

employees as required by the terms of the collective bargaining agreement violates §301 of the

LMRA, 29 U.S.C. §185.

      COUNT III – VIOLATION OF COLLECTIVE BARGAINING AGREEMENT

       24.     Plaintiffs incorporate by reference each and every allegation set forth in

paragraphs 1-23 supra.

       25.     The failure of Defendant NASDI to remit the dues and SAC contributions it

deducted from its employees’ wages as required by the terms of the collective bargaining

agreement violates §301 of the LMRA, 29 U.S.C. §185.

                    COUNT IV – BREACH OF FIDUCIARY DUTY BY
                         DEFENDANT ARTHUR M. DORE

       26.     Plaintiffs incorporate by reference each and every allegation set forth in

paragraphs 1-25 supra.

       27.     On information and belief, Defendant Arthur M. Dore deducted monies from

employees’ wages but failed to pay those monies to the Funds. When NASDI’s employees

elected to defer a portion of their pre-tax wages into the Annuity and Savings 401(k) Fund, these

deferred wages became plan assets within the meaning of 29 C.F.R. 2510.3-102. By exercising

dominion and control over these plan assets, Defendant Arthur M. Dore is a fiduciary within the

meaning of §3(21) of ERISA, 29 U.S.C. §1002(21).

       28.     By retaining those plan assets and, upon information and belief, converting those

plan assets to the use of himself and/or others, Defendant Arthur M. Dore breached his fiduciary




                                                 6
             Case 1:20-cv-10797-DLC Document 1 Filed 04/24/20 Page 7 of 8



duties to the Plaintiff Funds in violation of Sections 404 and 409 of ERISA, 29 U.S.C. §§1104,

1109.



                                     RELIEF REQUESTED

        WHEREFORE, Plaintiff Funds requests this Court to grant the following relief:

        a.      Order the attachment of the machinery, inventory, and accounts receivable of the

Defendants;

        b.      Order the attachment of real estate standing in the name of the Defendants;

        c.      Enter a preliminary and permanent injunction enjoining Defendants from refusing

or failing to make contributions to Plaintiff Funds;

        d.      Enter a preliminary and permanent injunction enjoining Defendants from refusing

or failing to remit dues and SAC contributions;

        e.      Enter judgment in favor of the Plaintiff Funds in an as-yet unliquidated amount,

representing contributions for the months of January through March 2020 and interest owed on

late-paid contributions to date, together with the continued accrual of interest on the unpaid

contributions at the rate of 1% per month per the collective bargaining agreement, liquidated

damages, reasonable attorneys’ fees, and costs, all pursuant to 29 U.S.C. §1132(g)(2), along with

any further amounts that may come due during the pendency of this action;

        f.      Enter judgment in favor of the Plaintiff Funds on Count IV in an as-yet

unliquidated amount, representing 401(k) withholdings that are plan assets of the Annuity and

Savings 401(k) Fund and are being held by Defendant Arthur M. Dore in his capacity as a

fiduciary to the Fund, along lost earnings and interest owed thereon pursuant to federal law,




                                                  7
            Case 1:20-cv-10797-DLC Document 1 Filed 04/24/20 Page 8 of 8



along with any further amounts that have come due or may come due during the pendency of this

action; and

       g.      Such further and other relief as this Court deems appropriate.

                                             Respectfully submitted,

                                             GINA M. ALONGI, as she is ADMINISTRATOR,
                                             INTERNATIONAL UNION OF OPERATING
                                             ENGINEERS LOCAL 4 HEALTH AND
                                             WELFARE, PENSION, ANNUITY AND
                                             SAVINGS FUNDS, et al.,

                                             By their attorney,


                                             /s/Gregory A. Geiman__________
                                             Gregory A. Geiman, Esq.
                                             BBO #655207
                                             I.U.O.E. Local 4 Trust Funds
                                             16 Trotter Drive
                                             Medway, MA 02053
                                             (508) 533-1400 x140
                                             ggeiman@local4funds.org
Dated: April 24, 2020


                                       VERIFICATION

        I, Gina M. Alongi, Administrator for the International Union of Operating Engineers
Local 4 Trust Funds, verify that I have read the above Complaint, and the allegations set forth
therein are true and accurate based on my personal knowledge, except for those allegations based
on information and belief, and, as to those allegations, I believe them to be true.

       SIGNED UNDER THE PAINS AND PENALTIES OF PERJURY THIS 24th DAY OF

APRIL, 2020.

                                             /s/Gina M. Alongi________________________
                                             Gina M. Alongi




                                                8
